Citation Nr: 0725236	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-43 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to 
February 1962, and from September 1967 to September 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim for 
TDIU.  The RO received a notice of disagreement in October 
2004, and a statement of the case was issued in December 
2004.  A substantive appeal was received in December 2004.  
The Board remanded the case in August 2006.


FINDING OF FACT

The veteran's service-connected disabilities include 
peripheral neuropathy of the right upper extremity, rated 40 
percent disabling; peripheral neuropathy of the left upper 
extremity, rated 30 percent disabling; diabetes mellitus type 
II, rated 20 percent disabling; and diabetic retinopathy, 
rated 10 percent disabling; totaling a combined evaluation 
for rating purposes of 70 percent.  While, the medical 
evidence establishes that the veteran's non-service-connected 
T4 paraplegia, its related disorders, and bladder cancer, 
preclude the veteran from securing or following a 
substantially gainful occupation, the medical evidence also 
establishes that the veteran's service-connected 
disabilities, considered alone, preclude the veteran from 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 3.341, 4.16, 4.19, 4.25 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The RO sent the 
veteran a letter in June 2004 which advised him as to what 
evidence VA was responsible to obtain and what evidence the 
veteran was responsible for submitting, including all 
evidence not in the possession of the Federal government.  
The letter explained the elements of a claim for TDIU.  In 
August 2006, the veteran was advised regarding establishing 
an effective date if his claim was granted, in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For the above reasons, and particularly in light of the 
favorable decision below, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004), 38 C.F.R. § 20.1102 (2006).

Entitlement to TDIU

The veteran contends he is unable to work as a result of his 
service-connected disabilities.  He has not worked since he 
was a postal worker in 1977.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when:  1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2006).  In 
addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.

It is clear that the veteran meets the percentage 
requirements for consideration of a total evaluation under 38 
C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities are peripheral neuropathy of the right upper 
extremity, rated 40 percent disabling; peripheral neuropathy 
of the left upper extremity, rated 30 percent disabling; 
diabetes mellitus type II, rated 20 percent disabling; and 
diabetic retinopathy, rated 10 percent disabling; and 
fracture of the left fibula, rated 0 percent disabling.  The 
combined evaluation for rating purposes is 70 percent.  

The remaining issue is whether the veteran is able to secure 
or follow a substantially gainful occupation.  In Hatlestad 
v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States 
Court of Appeals of Veterans Claims held that the central 
inquiry in determining whether a veteran is entitled to TDIU 
is whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.

In this case, there is evidence that the veteran is 
unemployable due to his service-connected disabilities.  In a 
September 2006 VA examination, the examiner noted that three 
medical conditions have "significantly affected the 
veteran's capacity for working."  These are T4 paraplegia, 
bilateral peripheral neuropathy, and bladder cancer.  Two of 
these conditions, T4 paraplegia and bladder cancer, are not 
service-connected disorders.  The examiner notes that, prior 
to the peripheral neuropathy, the veteran would have been 
able to perform a sedentary job, despite his T4 paraplegia.  
The peripheral neuropathy is described as markedly limiting 
the veteran from performing even basic activities of daily 
living and the medical evidence reflects that, as a result of 
this service-connected disability, it would be impossible for 
him to perform even sedentary work.  He has poor coordination 
in the upper extremities, an inability to sustain objects in 
his hands, an intermittent need to be fed, problems managing 
his wheelchair, an inability to open doors, an inability to 
use a reacher device, and limited ability to perform 
repetitive motions.  

The examiner opines that the veteran's unemployability is not 
based solely on service-connected conditions, but can also be 
attributed to the T4 paraplegia and the bladder cancer.  
Although the examiner cites T4 paraplegia as one of the 
primary reasons the veteran cannot maintain a job, he also 
states that the veteran would have been able to obtain 
sedentary work prior to the peripheral neuropathy, despite 
the T4 paraplegia, and describes significant limitations 
caused by peripheral neuropathy.

Resolving the benefit of the doubt as to the extent of 
impairment due to non-service-connected disabilities as 
compared to service-connected disabilities in the veteran's 
favor, the Board finds that the veteran is unable to secure 
or follow a substantially gainful occupation due to his 
service-connected disabilities.


ORDER

The appeal for TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


